           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

TONY L. HAMILTON
Reg #12422-017                                            PLAINTIFF

v.                    No. 2:17-cv-22-DPM-JTK

K. BRISTER, Officer, Individually
and in official capacities                             DEFENDANT

                              ORDER
     1. The Court withdraws the reference.
     2. Motion, NQ 83, granted. Hamilton's complaint will be dismissed
without prejudice.
     So Ordered.


                                D .P. Marshall Jr. "
                                United States District Judge

                                    ;;u-( ~ :J..017
